ACCEPTED
                                                            03-12-00247-CV
                                                                    4908016
                                                   THIRD COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                        4/15/2015 8:11:11 PM
                     NO. 03-12-00247-CV                    JEFFREY D. KYLE
                                                                      CLERK
ROLAND OIL COMPANY              §   IN THE THIRD
      Appellant,                §
VS.                             § COURT OF APPEALS
                                                 FILED IN
                              §           3rd COURT OF APPEALS
RAILROAD COMMISSION OF TEXAS §                AUSTIN, TEXAS
                                          4/15/2015 8:11:11 PM
    Appellee.                 §   SAN ANTONIO, TEXAS
                                            JEFFREY D. KYLE
                                                  Clerk
 NOTICE OF APPEARANCE AS COUNSEL FOR ROLAND OIL COMPANY

      Notice is hereby respectfully given to this Court

that Jeffrey R. Akins, Attorney at Law, is appearing as

counsel of record for Appellant, Roland Oil Company.

                           Respectfully submitted,

                           /s/ Jeffrey R. Akins

                           JEFFREY R. AKINS
                           State Bar No. 00962425
                           14350 Northbrook Drive
                           Suite 150
                           San Antonio, Texas 78232
                           Telephone: (210) 599-4905
                           Facsimile: (210) 490-2776
                           jrakins@sbcglobal.net
                           ATTORNEY FOR APPELLANT
                CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 15th day of April,
2015, after 6:00 p.m., I served the foregoing document
upon the following counsel in accordance with the Texas
Rules of Appellate Procedure:

    Anthony W. Benedict      VIA FAX NO. (512) 320-0911
    Dario Bargas             VIA FAX NO. (866) 415-0828

                             /s/ Jeffrey R. Akins

                             Jeffrey R. Akins